DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/15/2021, with respect to claims 1, 4, 6-11, and 13-15 have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-11, and 13-15 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6-11, and 13-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 14 are currently believed to be in condition for allowance. Said claims are directed towards an electronic device and its associated method for receiving wireless power. Each claim further recites language directed towards a processor configured to identify a magnitude of a of a signal input to the rectifying circuit or a signal output from the rectifying circuit, based on the output signal; and control, in a case in which the magnitude of the signal is out of a configured range, the gate voltage such that the magnitude of the signal falls within the configured range, and wherein, in a case in which at least one of a magnitude of the signal, a magnitude of a voltage output from the rectifying circuit, and a magnitude of a voltage input to the rectifying circuit is equal to or greater than a configured value, the 
Claim 1:     An electronic device configured to wirelessly receive power, the device comprising:      a wireless power-receiving circuit comprising a wireless coil for receiving power from an external electronic device and a rectifying circuit for converting an electrical signal received from the external electronic device into a direct-current signal;      a modulation circuit connected to an input terminal of the rectifying circuit and comprising at least one field effect transistor (FET) element, wherein the at least one FET element operates as a variable resistor;      a sensing circuit for determining a state of the electronic device;      a processor; and      a memory storing a table containing at least one of a magnitude of a gate voltage mapped to a magnitude of a signal, a magnitude of the gate voltage mapped to a magnitude of a voltage output from the rectifying circuit, and a magnitude of the gate voltage mapped to a magnitude of a voltage input to the rectifying circuit, gate voltage of the at least one FET element based on the determination that the magnitude of the modulated signal is not in the predetermined range;           identify a magnitude of a signal input to the rectifying circuit or a signal output from the rectifying circuit, based on the output signal; and           control, in a case in which the magnitude of the signal is out of a configured range, the gate voltage such that the magnitude of the signal falls within the configured range, and           wherein, in a case in which at least one of a magnitude of the signal, a magnitude of a voltage output from the rectifying circuit, and a magnitude of a voltage input to the rectifying circuit is equal to or greater than a configured value, the processor is configured to: 2Application No.: 16/756,774 Docket No.: 1398-1317 PCT US (YPF201807-0017/US-PCTDMC)      identify a magnitude of the gate voltage corresponding to a magnitude of the signal using the table, and      control the gate voltage to the identified magnitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836